PER CURIAM.
The order suppressing evidence based on the unreasonable search and seizure grounds is reversed and the cause remanded to the trial court with directions to reconsider its ruling and thereafter enter an appropriate order on the motion to suppress in the light of Husted v. State, 370 So.2d 853 (Fla. 3d DCA 1979).
*1103The above decision [which, in all fairness to the trial judge, was rendered subsequent to the order under review] raises an issue not determined by the trial court, namely, whether the police gave certain advise-ments to the defendant on his right not to consent to the search, and, if so, whether such advisements broke the chain of presumptive coercion created by the prior illegal stop of the defendant so as to render voluntary the subsequent consent to search. The trial court may, in its discretion, take additional testimony and evidence upon remand to resolve this issue.
Reversed and remanded for further proceedings.